Citation Nr: 1747220	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  10-46 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to June 8, 2005, for eligibility to Dependents' Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1961 to July 1982, including service in the Republic of Vietnam.  His decorations include the Silver Star Medal, Bronze Star Medal, Purple Heart, and Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

At an unrelated Board hearing in June 2016, the Veteran indicated that he no longer wished to be represented by his former attorney, and attempted to appoint another representative.  In December 2016, the Board informed the Veteran that his appointment was deficient, and offered him the opportunity to correct the appointment, or appoint a new representative.  He was informed that if he did not respond, the Board would assume he wished to proceed unrepresented.  At the time of an unrelated Board decision in March 2017 it was noted that the Veteran had not responded to the December 2016 correspondence and that the Veteran was unrepresented.  Thereafter, in March 2017 a VA Form 21-22a was received electing representation by M.D.  The Board notes that the form indicates that M.D. is an "agent" and not an "individual providing representation under section 14.630."  However, M.D. is not an accredited representative.  Therefore, the appointment of M.D. as the Veteran's representative is not effective and the Veteran is currently unrepresented.

On a VA Form 9, dated in September 2011, the Veteran requested a hearing before a member of the Board in Washington, DC.  A hearing was scheduled for June 2017; however, notice of the hearing was not sent to the Veteran.  As the following decision represents a complete grant of the benefit sought, the Board finds that it may proceed without a hearing.  


FINDING OF FACT

The Veteran has a total disability rating for his service-connected disabilities that is permanent in nature effective September 25, 2002.


CONCLUSION OF LAW

The criteria for an effective date of September 25, 2002, and no earlier, for eligibility to DEA under 38 U.S.C.A. Chapter 35 are met.  38 U.S.C.A. §§ 3510, 5110, 5113 (West 2014); 38 C.F.R. §§ 3.400, 3.807, 21.3021 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  

For purposes of eligibility to DEA benefits under Chapter 35, the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. § 3510; 38 C.F.R. § 3.807 (a).

The service personnel records reveal that the Veteran's service was not dishonorable.

In a December 2004 rating decision the Veteran was granted entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU) and basic eligibility to DEA effective September 25, 2002.  The RO found that the Veteran had a total service-connected disability, permanent in nature.

Thereafter, a December 2007 rating decision terminated TDIU and DEA benefits.  The Veteran appealed the termination of his TDIU benefits. 

In a December 2008 rating decision the RO granted entitlement to DEA, effective June 8, 2005, finding that as of June 8, 2005, the Veteran was in receipt of a 100 percent schedular evaluation and that prior to that date the Veteran was not in receipt of TDIU.  The Veteran appealed the effective date assigned for DEA.

In a March 2017 Board decision, from the appealed December 2007 rating decision, TDIU was reinstated, effective September 25, 2002.

As the March 2017 Board decision reinstated the Veteran's TDIU, effective September 25, 2002, and as VA had previously determined in December 2004 that the Veteran was entitled to DEA based upon his total service-connected disability that was determined to be permanent in nature, the Board finds that entitlement to DEA arose September 25, 2002.  Therefore, an effective date of September 25, 2002, for the award of DEA is granted.

The Board notes that prior to September 25, 2002, the Veteran was not in receipt of total service-connected disability, as such entitlement to DEA prior to that dated is not established as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an effective date of September 25, 2002, and no earlier, for eligibility to DEA under 38 U.S.C.A. Chapter 35, is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


